     Case 2:19-cv-04490-JAT-CDB Document 30 Filed 08/28/20 Page 1 of 6




 1   WO                                                                                       SKC

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Rudy Cisneros,                                  No. CV 19-04490-PHX-JAT (CDB)
10                         Plaintiff,
11    v.                                              ORDER
12
      Corizon Health Care, et al.,
13
                           Defendants.
14
15          Plaintiff Rudy Cisneros, who was previously confined in the Arizona State Prison
16   Complex-Yuma, brought this civil rights action pursuant to 42 U.S.C. § 1983. Pending
17   before the Court are the following Motions: (1) Defendant Corizon Health Inc’s
18   (“Corizon’s”) Motion to Dismiss for Failure to Prosecute (Doc. 19); (2) Defendants
19   Centurion and Shinn’s Motion for Summary Judgment (Doc. 22); and (3) Defendant
20   Corizon’s Motion for Summary Disposition of its Motion to Dismiss (Doc. 26). Plaintiff
21   was informed of the requirements of a response to Corizon’s Motion to Dismiss and to
22   Centurion and Shinn’s Motion for Summary Judgment (Docs. 20, 24), and he failed to
23   respond to either Motion. Further, after Corizon filed its Motion for Summary Disposition,
24   the Court’s mail to Plaintiff’s prison address was returned as undeliverable, indicating that
25   Plaintiff is no longer in custody. (See Doc. 28.)
26          The Court will grant in part and deny in part Corizon’s Motion to Dismiss for Failure
27   to Prosecute, dismiss this action without prejudice, and deny as moot the remaining
28   Motions.
     Case 2:19-cv-04490-JAT-CDB Document 30 Filed 08/28/20 Page 2 of 6




 1   I.     Background
 2          On screening of Plaintiff’s two-count Complaint under 28 U.S.C. § 1915A(a), the
 3   Court determined that Plaintiff stated Eighth Amendment medical care claims against
 4   Corizon, the contracted healthcare provider for the Arizona Department of Corrections
 5   (ADC) at the relevant time of the Complaint, and against former ADC Director Charles
 6   Ryan in his official capacity. (Doc. 7.) The Court directed these Defendants to answer the
 7   Complaint. (Id.) At the same time, the Court substituted ADC’s acting Director Joseph
 8   Profiri for Defendant Ryan in his official capacity and joined ADC’s current contracted
 9   healthcare provider Centurion for purposes of providing injunctive relief. (Id.) Thereafter,
10   current ADC Director David Shinn was automatically substituted for former Director Ryan
11   and acting Director Profiri in his official capacity. (Doc. 22 at 1 n.1.)
12   II.    Motion to Dismiss for Failure to Prosecute
13          In its Motion to Dismiss, Corizon seeks dismissal of this action without prejudice
14   pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. (Doc. 19.) Defendants
15   Centurion and Shinn joined the Motion. (Doc. 21.)1
16          A.     Rule 41(b) Legal Standard
17          Plaintiff has the general duty to prosecute. Fidelity Philadelphia Trust Co. v. Pioche
18   Mines Consol., Inc., 587 F.2d 27, 29 (9th Cir. 1978). Rule 1 of the Federal Rules of Civil
19   Procedure directs that the rules governing procedure in all civil actions “should be
20   construed, administered, and employed by the court and the parties to secure the just,
21   speedy, and inexpensive determination of every action and proceeding.” And Rule 41(b)
22   provides that “[f]or failure of the plaintiff to prosecute or to comply with these rules or any
23   order of court, a defendant may move for dismissal of an action.” Fed. R. Civ. P. 1, 41(b).
24          In determining whether a plaintiff’s failure to prosecute warrants dismissal pursuant
25   to Rule 41(b), the Court must weigh the following five factors: “(1) the public’s interest in
26
27          1
             At the time Corizon moved for dismissal, Profiri was still the ADC acting Director,
28   and the Joinder was filed by Defendants Centurion and Profiri. (See Doc. 21.) Because
     Defendant Shinn has since been substituted for Profiri in his official capacity, however, the
     Court construes the Joinder as being brought on behalf of Defendants Centurion and Shinn.

                                                  -2-
     Case 2:19-cv-04490-JAT-CDB Document 30 Filed 08/28/20 Page 3 of 6




 1   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
 2   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
 3   merits; and (5) the availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439,
 4   1440 (1988) (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
 5          B.     Relevant Facts
 6          Plaintiff filed this action on June 17, 2019 and paid the $400.00 filing fee on July
 7   25, 2019. (Docs. 1, 6.) After screening and service of the Complaint, the Court issued a
 8   Scheduling Order on December 10, 2019, requiring the parties to submit all Rule 26(a)
 9   Initial Disclosures by January 8, 2020, serve all written discovery requests by May 7, 2020,
10   and file all dispositive motions by August 5, 2020. (Doc. 12 at 2−3.) The Court further
11   stated, “The Deadlines Are Firm. The parties are advised that the Court intends to enforce
12   the deadlines set forth in this Order, and should plan their litigation activities accordingly.”
13   (Id. at 4 (emphasis in original).)
14          In its Motion to Dismiss for Failure to Prosecute, Corizon provides evidence that it
15   served its Initial Disclosure Statement on Plaintiff, as required, on January 6, 2020 (see
16   Doc. 19-1), but it states that Plaintiff never provided an Initial Disclosure Statement; nor
17   did Plaintiff make any discovery requests. (Doc. 19 at 2.) Plaintiff also failed to sign and
18   return an Authorization for Release of Protected Health Information form that Corizon’s
19   counsel mailed to Plaintiff on November 19, 2019 (Doc. 19-2); and he failed to respond to
20   or return a second such form sent to him on January 23, 2020 (Doc. 19-3).
21          The last discernable action Plaintiff took in this action was more than seven months
22   ago on January 9, 2020, when he filed a Motion for Extension of Time, seeking a 60- to
23   90-day extension of time to gather the rest of his medical records so that he could file an
24   amended complaint. (Doc. 16.) The Court denied that Motion on the grounds that, per the
25   December 10, 2029 Scheduling Order, any motion to amend was to be filed by March 9,
26   2020, allowing three months of discovery prior to that deadline, and the docket did not
27   reflect that Plaintiff had as yet made any discovery requests. (Doc. 17.)
28



                                                  -3-
     Case 2:19-cv-04490-JAT-CDB Document 30 Filed 08/28/20 Page 4 of 6




 1          Four months later, on May 8, 2020, Corizon filed its Motion to Dismiss for Failure
 2   to Prosecute, arguing that Plaintiff’s failure to adhere to the Court’s Scheduling Order—in
 3   particular, his failure to produce an Initial Disclosure Statement or to send Corizon a signed
 4   authorization form so that Corizon could retrieve his medical records—shows deliberate
 5   disregard for the Court’s Orders and warrants dismissal of this action with prejudice.
 6   (Doc. 19 at 3−5.) In their Joinder, Defendants Centurion and Shinn adopt these same
 7   arguments as equally applicable to Plaintiff’s claims against them. (Doc. 21.)
 8          Plaintiff did not respond to Corizon’s Motion, despite being instructed on the
 9   requirements of a response and being told he had 30 days to respond. (See Doc. 20.) Nor
10   has Plaintiff responded to Defendants Centurion and Shinn’s Joinder in that Motion or any
11   of the other pending Motions or moved for any extensions of time to do so. Moreover, as
12   noted, the Court’s latest mail to Plaintiff on August 8, 2020 was returned as undeliverable,
13   indicating that Plaintiff is no longer in ADC custody. (Doc. 28.) Despite this, Plaintiff has
14   not filed a Notice of Change of Address.
15          C.     Discussion
16          Based on the above, the first two factors bearing on dismissal—the public’s interest
17   in expeditious resolution of litigation and the court’s need to manage its docket—favor
18   dismissal of this action. Plaintiff’s failure to participate meaningfully in discovery,
19   including his repeated failures to provide authorization for Corizon to access his medical
20   records; his failure to comply with Court Orders and deadlines; and his failure to keep the
21   Court apprised of his current address prevent this action from proceeding, and neither the
22   public’s interest in expeditious resolution of litigation nor the court’s need to manage its
23   docket are served by allowing this action to continue. As to the third factor, dismissal of
24   the action for failure to prosecute rather than on the merits will not prejudice Defendants.
25   The fourth factor favoring adjudication on the merits weighs against dismissal. See
26   Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990) (“The first two . . . factors favor
27   the imposition of sanctions in most cases, while the fourth factor cuts against a default or
28   dismissal sanction.”) Nonetheless, Plaintiff’s failures to participate in discovery, provide



                                                 -4-
     Case 2:19-cv-04490-JAT-CDB Document 30 Filed 08/28/20 Page 5 of 6




 1   disclosures, or authorize the release of relevant medical records makes resolution on the
 2   merits of his medical claims unlikely even if this action were to proceed.
 3          The fifth and final factor requires the Court to consider whether a less drastic
 4   alternative than dismissal is available. Realistically, the only less drastic option remaining
 5   is dismissal without prejudice. Rule 41(b) provides that a dismissal for failure to prosecute
 6   operates as an adjudication upon the merits “[u]nless the court in its order for dismissal
 7   otherwise specifies.” The Court will therefore grant Corizon’s Motion to Dismiss for
 8   Failure to Prosecute to the extent that it will dismiss this action for failure to prosecute
 9   pursuant to Rule 41(b), but it will deny the Motion in part to the extent that the dismissal
10   will be without prejudice.
11          Because the Court will dismiss this action based on Corizon’s Motion to Dismiss
12   for Failure to Prosecute and Defendants Centurion and Shinn’s Joinder in that Motion,
13   Corizon’s Motion for Summary Disposition is moot, as is Defendants Centurion and
14   Shinn’s Motion for Summary Judgment, and the Court will deny these Motions
15   accordingly.
16   IT IS ORDERED:
17          (1)     The reference to the Magistrate Judge is withdrawn as to (1) Defendant
18   Corizon’s Motion to Dismiss for Failure to Prosecute (Doc. 19), (2) Defendants Centurion
19   and Shinn’s Motion for Summary Judgment (Doc. 22); and (3) Defendant Corizon’s
20   Motion for Summary Disposition of its Motion to Dismiss (Doc. 26).
21          (2)     Defendant Corizon’s Motion to Dismiss for Failure to Prosecute (Doc. 19) is
22   granted in part to the extent that the Court will dismiss this action; the Motion is denied
23   in part to the extent that the dismissal will be without prejudice.
24          (3)     The remaining Motions (Docs. 22, 26) are denied as moot.
25          (4)     The action is dismissed without prejudice for failure to prosecute; the Clerk
26   of Court must enter judgment accordingly.
27   ///
28   ///



                                                 -5-
     Case 2:19-cv-04490-JAT-CDB Document 30 Filed 08/28/20 Page 6 of 6




 1          (5)    The Clerk of Court must not mail a copy of this Order to Plaintiff at his
 2   prison address because Plaintiff is no longer in custody and must update Plaintiff’s address
 3   on the docket to reflect that no current address is on file.
 4          Dated this 28th day of August, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -6-
